Citation Nr: 0531981	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active Naval service from January 1944 to 
December 1947 with subsequent service in the Reserves from 
December 1947 to September 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to service connection for 
PTSD.  The veteran testified at a personal hearing at the RO, 
via a video conference before the Board in Washington, DC, in 
December 2002.  A transcript of his testimony has been 
associated with the claims file.

The case was remanded to the RO by the Board in August 2003 
for additional development and adjudicative action.  In June 
2005 the RO most recently affirmed the determination 
previously entered, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record does not include credible and persuasive 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressor.

3.  A preponderance of the competent medical evidence of 
record does not demonstrate that the veteran currently has 
PTSD due to any verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, passage of the VCAA occurred after the 
veteran filed his claim of service connection in January 
2000, and before the February 2001 rating decision was 
issued.  Although a VCAA letter was not provided to the 
veteran until December 2003, after the initial unfavorable 
rating decision, the veteran was advised, in an April 2000 
letter from the RO, of the need to provide a complete 
detailed description of the specific traumatic incidents 
which produced the stress that resulted in his claimed PTSD.  
The veteran was also advised to provide reports from private 
physicians who treated him for PTSD since discharge.  

As such, the Board finds that although notice of the VCAA was 
not provided prior to the initial adjudication in this case, 
he was provided notice of what the evidence needed to show to 
warrant a grant of service connection for PTSD.  Moreover, 
the veteran was provided with subsequent notice in a VCAA 
letter dated December 2003.  As such, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the April 2000 
duty-to-assist letter, the February 2001 rating decision, the 
April 2002 SOC, and the December 2003 additional duty-to-
assist letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for PTSD.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  In the April 2000 and December 2003 duty-to-assist 
letters, the RO also informed the appellant about the 
information and evidence she was expected to provide.  
Although the VCAA notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision and SOC, of the reasons 
for the denial of his claim and, in so doing, informed him of 
the evidence that was needed to substantiate that claim.  
Furthermore, the December 2003 letter requested that the 
veteran to tell the RO of any additional evidence that he 
would like considered.  

In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with a statement of the 
case that informed him of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

Pertinent laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the third 
PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Factual Background and Analysis

The veteran asserts that he suffers from PTSD as a result of 
stressor experiences during Naval service in World War II.  

The veteran's separation papers reveal that he served on 
active duty from January 1944 to December 1947.  The 
veteran's MOS was that of coxswain.  There is no indication 
that the veteran engaged in combat with the enemy.  The 
record does not reflect that the veteran received combat 
wounds or was awarded a medal which usually indicates 
participation in combat.  There is no indication that the 
veteran actually participated in combat with a hostile force, 
or came under direct fire.  

As noted above, the RO has obtained the veteran's service 
medical records and they appear to be complete.  There is no 
indication in the service medical records that the veteran 
was ever diagnosed with, or treated for, PTSD or any other 
psychiatric disorder during service.  There is no evidence of 
any PTSD symptoms during service.

As noted herein above, medical evidence dated subsequent to 
service does show that the veteran is currently diagnosed 
with PTSD.  Specifically, diagnoses of PTSD were noted in 
July 1999 and January 2001 VA examinations.  The diagnoses of 
PTSD have been based, generally, on the veteran's self-report 
of unverified combat-related incidences and uncorroborated 
individual experiences unrelated to combat during service.  

The veteran has reported stressors relating to his service 
during World War II.  Specifically, the veteran relates that 
during March or April 1944, his ship almost capsized, causing 
two sailors to fall overboard.  Both sailors were rescued.  
The veteran also reported that he witnessed another soldier 
overboard, who was also rescued, without injury.  The veteran 
reported that he was conversing with some sailors when 
someone fired shots at them.  No one was hit.  None of these 
stressors have been verified.  

Pursuant to the Board's August 2003 Remand instructions, the 
RO contacted the United States Armed Services Center for Unit 
Records and Research (USASCURR) requesting corroboration or 
verification of the veteran's claimed stressors.  In a 
January 2005 response, USASCURR essentially indicated that 
stressor verification or corroboration was not possible based 
on the lack of information provided by the veteran.  USASCURR 
stressed that the veteran needed to provide additional 
information regarding his stressors in order for them to be 
verified.  Concerning this, USASCURR specifically stated that 
the additional information should include specific dates, 
within a 60-day time period; the veteran's unit of assignment 
during each stressor; the name or hull number of the LST and 
LCM, full names of casualties, the location of each stressor; 
and a description of each incident.

In March 2005, the veteran submitted a copy of a Navy 
Training Course Certificate indicating that he completed a 
Navy Training Course for Coxswain in February 1945.  In this 
regard, the Board notes that the certificate does not provide 
the kind of specific information that USASCURR indicated was 
needed to conduct a meaningful search pertaining to the 
events.  In September 2005, the Board received another 
statement from the veteran.  Although this statement provides 
an LCM number, the description of the incident involving this 
vessel does not involve casualties but rather the veteran 
describes that a sailor fell between two vessels but was 
rescued.  Moreover, the veteran did not provide the name of 
the sailor.  This evidence does not corroborate any of the 
veteran's claimed stressors.  Thus, the Board concludes that 
the statement doe not contain enough detail to warrant remand 
for another USASCURR request.

Further on the issue of an in-service stressor, it is the 
distressing event, rather than the mere presence in a 
"combat zone," that constitutes a valid stressor.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Moreover, for PTSD 
purposes, a stressor must meet two requirements: (1) A person 
must have been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  See Cohen, 10 Vet. App. at 
141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  The Board points out, however, that the United 
States Court of Appeals for Veterans' Claims (Court) has held 
that corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required, but rather a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In the instant case, USASCURR was unable to 
verify that the stressors as alleged by the veteran, and on 
which the PTSD diagnoses are based, occurred and the records 
or other competent evidence does not imply the veteran's 
personal exposure to combat.

On the basis of the foregoing, the Board notes that the 
diagnoses of record linking PTSD to combat exposure are not 
based upon verified stressors and appear to be based upon a 
history that is not supported by the service records.  The 
Board finds that the medical evidence favoring the veteran's 
claim was based primarily on the history provided by the 
veteran, and that history is unsupported by the record.  When 
a medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  Likewise, medical 
statements which accept a veteran's report as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

In sum, the evidence in this case reveals that there were no 
complaints, findings or diagnoses of PTSD during service.  
The post-service evidence of record reveals that the veteran 
has a diagnosis of PTSD based, generally, on the veteran's 
self-report of stressful non-combat experiences during World 
War II.  None of the veteran's stressors have been verified.  
The diagnoses of PTSD are not based on a verified stressor.  
The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of 
PTSD.  However, the diagnosis is not based on any verified 
stressor during service.  There is no competent medical 
evidence which links the veteran's current PTSD to his active 
military service.  As such, the claim must be denied.

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


